
	

116 SRES 245 ATS: Designating July 17, 2019, as “Glioblastoma Awareness Day”.
U.S. Senate
2019-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 245
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2019
			Mr. Graham (for himself, Ms. McSally, Ms. Sinema, Ms. Warren, Mr. McConnell, and Mr. Markey) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating July 17, 2019, as Glioblastoma Awareness Day.
	
	
 Whereas an estimated 13,310 new cases of glioblastoma will be diagnosed in the United States in 2019;
 Whereas glioblastoma is— (1)the most common malignant (cancerous) brain tumor, accounting for 47 percent of all primary malignant brain tumors; and
 (2)the most aggressive, complex, difficult to treat, and deadliest brain tumor; Whereas it is estimated that more than 15,000 people in the United States will succumb to glioblastoma every year;
 Whereas the 5-year survival rate for glioblastoma patients is only 5.6 percent and the average survival for glioblastoma patients is estimated to be only 12 to 18 months;
 Whereas glioblastoma is described as a disease that affects the essence of self, as the treatment and removal of glioblastoma presents significant challenges because of the uniquely complex and fragile nature of the brain, the primary organ in the human body that controls not only cognitive ability, but the actions of every organ and limb;
 Whereas brain cancer has— (1)the highest per-patient initial cost of care for any cancer group, with an annualized mean net cost of care approaching $150,000; and
 (2)the highest annualized mean net costs for last-year-of-life care, relative to other cancers, at $135,000 to $210,000 (depending on age and gender) per patient;
 Whereas, although research advances may fuel the development of new treatments for glioblastoma, challenging obstacles to accelerating progress toward new treatments for glioblastoma remain, and there are no screening or early detection methods;
 Whereas, although glioblastoma was first described in medical and scientific literature in the 1920s, and despite its devastating prognosis, only 4 drugs and 1 medical device have been approved by the Food and Drug Administration to treat glioblastoma since the 1920s, and the mortality rates associated with glioblastoma have changed little during the past 30 years; and
 Whereas there is a need for greater public awareness of glioblastoma, including both the urgent unmet medical need, as well as the opportunities for research and treatment advances for glioblastoma patients: Now, therefore, be it
	
 That the Senate— (1)designates July 17, 2019, as Glioblastoma Awareness Day;
 (2)encourages increased public awareness of glioblastoma; (3)honors those individuals who have lost their lives to that devastating disease or are currently living with it;
 (4)supports efforts to develop better treatments for glioblastoma that will improve the long-term prognosis of individuals diagnosed with glioblastoma;
 (5)expresses its support for those individuals who are battling brain tumors, as well as the families, friends, and caregivers of those individuals; and
 (6)urges a collaborative approach to brain tumor research, which is a promising means of advancing understanding of, and treatment for, glioblastoma.
			
